DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments with respect to claims 8, 10, 14-20, 22-24 have been considered but are moot in view of new ground of rejection.
Claims 1-7, 9, 11-13 and 21 have been canceled.

With respect to US Applicant’s remark 2018/0278963, it is noted that in “response to argument” of the non-final rejection cites paragraph 0081 of provisional application 62/249,474 (not paragraph 0081 of 20180278963. Particularly, para. 0082 of provision application No. 62/249,474 or paragraph [0161] of 20180278963 describes all packets of program/video content share the same metadata identifier and all shall be included within one single video frame. Thus, US20180278963 or its provisional application 62/249474 discloses, “additional information also indicates that said at least one type of metadata is present for a whole duration of the video content” (additional information also indicates at least one type of metadata such as same metadata identifier is present in all packets of entire/whole program or video content.
With respect to Applicant’s argument that Oh’453, in pages 8, 11, 15, 17-18 describes common metadata. However, the flags are completely decorated so that there is not a single flag that indicates, “whether a type of metadata is present or not” and “also indicates that said at least one type of metadata is present for a whole duration of the video content”, Examiner notices that the claims do not recite limitation “a single flag that indicates whether a type of metadata is present or not” or “single flag indicates that said at least one type of metadata is present for a whole duration of the video content”. Instead, the claims 8, 10, 20 recite “said additional information also indicates that said at least one type of metadata is present for a whole duration of the video content.” 
Oh’453 discloses obtaining an additional information indicating whether a type of metadata is present or not (e.g., whether type of additional information such as common HDR metadata for a program, a content, a channel, with time information for metadata to be applied to the whole HDR video or each scene thereof; the common HDR metadata is applicable to entire content and may refer to information commonly applied in units of channel, program and content is present or not– see include, but are not limited to, figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18);
wherein said additional information also indicates that said at least one type of metadata is present for a whole duration of the video content (additional information such as HDR-information type indicates that the at least one type of metadata is HDR common metadata is present for entire content/program or for whole HDR video - see include, but are not limited to, Oh’453: figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18).
20130238753 (for example, paragraph 0138) describes timescale is a time scale for presentation when timescale is provided more than once in one media presentation, its value may be identical to an entire presentation. Thus, the timescale with value that is identical to an entire presentation could be read on “at least one type of metadata is presented for a whole duration of the video.”
For the reason given above, claims 8, 10, 14-20, 22-24 are rejected as discussed below.
	
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 8, 10, 16, 19-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S 2015/0341611 A1) in view of Oh et al. (US 20180077453 –hereinafter referred to as Oh’453).
Note: 62/152,045 (hereinafter referred to ‘045) and 62/160,611 are provisional applications of Oh’453.

Once again, it is noted that the limitations “if” recited the claims (e.g., determining “if said video content….” in claims 8, 10) could be considered as contingent limitations as described in MPEP 2111.04 II; and language recited in the claims could be considered as optional but does not require the function to be performed or does not limit scope of the claims (for example, in case the condition is not meet, the subsequence functions as recited in the claims will not happen).

Regarding claim 8, Oh discloses a method for adapting a video content to the characteristics of a display from at least one type of metadata giving information regarding said video content, (adapting a video content to characteristics of a display of reception device from at least one type of metadata given information regarding video content in UHD broadcast signals – see include, but are not limited to, figures 1, 16, 20, 22-23, 27, 29, 33, 37, paragraphs 0275, 0278-0279, 0285, 0297-0299, 0304, 0326) the method comprising:
	obtaining an additional information indicating whether a type of metadata is present or not (obtaining an additional information indicating whether a type of metadata/value associated with brightness level, function flag, HDR metadata, maximal brightness, minimal brightness, etc. is present or not– see include, but are not limited to, figures 1, 22-23, 29, 33, 37, paragraphs 0096-0102, 0275, 0278-0279, 0285, 0297-0299, 0304, 0326 and also discussion in “response to arguments” above); 
	determining if said video content is displayable on said display based on said additional information and the characteristics of the display (determining if the video content is displayable/suitable on the display of reception device based on the additional information such as brightness level information, value, flag, etc. in UHD broadcast signal and the characteristics of the display - see include, but are not limited to, figures 1, 22-23, 29, 33, 37, paragraphs 0100-0102, 0237, 0275-0279, 0283,0285, 0297-0299, 0304, 0323, 0326, 0463-0465 and discussion in “response to arguments” above); and 
	 in response to a determination that said video content is displayable,
obtaining the video content by decoding a stream; and
 adapting the decoded video content according to a process selected based on said additional information and the characteristics of the display (in response to a determination that the video content is displayable/suitable to the display according to a process of analyzing, obtaining the video by decoding/extracting/converting or processing a stream; based on comparing the additional information including metadata in broadcast content and display device characteristic, provide content to display device for displaying or perform transforming/further processing of the video content; in response to content with information that is unsuitable, stop video processing, not performing or not converting the content - see include, but are not limited to, figures 1, 22-23, 27, 29, 33, 37, paragraphs 0100-0101, 0102, 0118, 0235-0237, 0275-0279, 0283,0285, 0297-0299, 0304, 0323, 0326, 0463-0465 and discussion in “response to arguments” in final rejection);
wherein said additional information also indicates that said at least one type of metadata is present for a duration of video content (e.g., particular duration/time associated with scene/video of the elementary stream – see include, but are not limited to, figures 12, 22-23, 29, 31-34, paragraphs 0229, 0275, 0282, 0397, 0404).  
However, Oh does not explicitly discloses content duration comprises a whole duration of the video content.
Oh’453 discloses obtaining an additional information indicating whether a type of metadata is present or not (e.g., whether type of additional information such as common HDR metadata, scene/frame metadata, etc. – see include, but are not limited to, figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18);
wherein said additional information also indicates that said at least one type of metadata is present for a whole duration of the video content (additional information such as HDR-information type indicates that the at least one type of metadata such as HDR common metadata with provided time information is present for entire content/program or whole HDR content– see include, but are not limited to, Oh’453: figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Oh with the teaching including additional information also indicates that said at least one type of metadata is present for a whole duration of video content (entire content/program or whole HDR content) as taught by Oh’453 in order to yield predictable result of improving transmission efficiency (paragraph 0003) or to reduce repeatedly transmission or to reduce processing time data for entire program/content (paragraphs 0057, 0104 , 0112).

Regarding claim 10, the limitations of a device that correspond to the limitations of method in claim 8 are analyzed as discussed in the rejection of claim 8. Particularly, Oh in view of Oh’453 discloses a device for adapting a video content to the characteristics of a display based on at least one type of metadata giving information regarding said video content, wherein the device comprises a processor configured to:
 	obtain an additional information indicating whether a type of metadata is present or not; 
 	determine if said video content is displayable on said display based on said additional information and the characteristics of the display; and 
 	in response to a determination that said video content is displayable, obtain the video content by decoding a stream; and adapt the decoded video content to a process selected based on said additional information and the characteristics of the display; wherein said additional information also indicates that said at least one type of metadata is present for a whole duration of the video content (see similar discussion in the rejection of claim 8 and include, but are not  limited to, Oh: figures 1, 22-23, 27, 29, 33, 37, paragraphs 0275-0279, 0283,0285, 0297-0299, 0304, 0323, 0326, 0463-0465; Oh’453: figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18).
Regarding claims 16, 19, 24, Oh in view of Oh’453 discloses the limitations as discussed in the rejection of claim 8, 9 or claim 10, wherein the additional information is presented in a transport stream of said video content (see include, but are not limited to, figures 1, 22-23, 27, 29, 33, 37, paragraphs 0275, 0415, 0420, 0431-0433, 0439; Oh’453: figures 1-2, paragraphs 0182, 0188).

Regarding 20, the limitations of a non-transitory storage medium that correspond to the limitation of claim 8 are analyzed as discussed in the rejection of claim 8. Particularly, 
Oh in view of ‘453 discloses a non-transitory storage medium carrying instructions of program code for executing a method for adapting a video content to the characteristics of a display based on at least one type of metadata giving information regarding said video content, wherein the method comprises: obtaining an additional information indicating whether a type of metadata is present or not; determining if said video content is displayable on said display based on said additional information and the characteristics of the display; and  4Customer No. 244982015P00149WOUS in response to a determination that said video content is displayable, obtaining the video content by decoding a stream; and
adapting the decoded video content according to a process selected based on said additional information and the characteristics of the display; wherein said additional information also indicates that said at least one type of metadata is present for a whole duration of the video content (see similar discussion in the rejection of claim 8 and Oh: figures 15, 22-24, paragraphs 0465-0466, 0468; Oh’453: figures 5, 17, paragraphs 0047, 0050, 0051, 0104, 0112; ‘045: pages 8, 11, 15, 17-18).  

Claims 14-15, 17-18, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (U.S 2015/0341611 A1) in view of Oh’453 as applied to claim 8 or claim 10 or claim 20 and in view of Mostinski (U.S 2008/0204481).

Regarding claims 14, 17, 22, Oh in view of Oh’ 453 discloses the limitations as discussed in the rejection of claim 8 or claim 10, wherein, wherein the additional information comprises a first information belonging to the group comprising: a maximal dynamic metadata brightness; a minimal time interval after which said dynamic metadata will be updated/refreshed and/or dynamic range information (see include, but are not limited to, paragraphs 0096-0098, 0115, 0122, 0127-0128, 0142, 0162, 0174, 0278, 0394-0400).  
	However, Oh does not explicitly disclose a maximal dynamic metadata refresh rate.
	Mostinski discloses information comprises a first refresh information belonging to the group comprising: 
	a maximal dynamic metadata refresh rate; and 
	a minimal time interval after which said dynamic metadata will be refreshed (refresh parameters define a minimal refresh rate and a maximal refresh rate, display update (or refresh) is responsive to the maximal and minimal display (and corresponding to minimal and maximal refresh periods Tmin and Tmax) – see include, but are not limited to, paragraphs 0035, 0050-0052, 0064-0069). 
	Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Oh with teachings including information comprises a first refresh information comprising: a maximal dynamic metadata refresh rate; or a minimal time interval after which said dynamic metadata will be refreshed as taught by Mostinski in order to yield a predictable result of providing an efficient method for controlling a display (paragraph 0016) or reducing power consumption (paragraph 0070). 
	
Regarding claims 15, 18, 23, Oh in view of Oh’453 discloses the limitations as discussed in the rejection of claim 8 or claim 10, wherein the additional information comprises a second information belonging to the group comprising: 
	a minimal dynamic metadata brightness; and
	a maximal time interval after which said dynamic metadata will be updated/displayed (see include, but are not limited to, paragraphs 0096-0098, 0115, 0122, 0127-0128, 0142, 0162, 0174, 0278, 0394-0400).  
	However, Oh does not explicitly disclose a minimal dynamic metadata refresh rate.
	Mostinski discloses information comprises a second refresh information belonging to the group comprising: 
	a minimal dynamic metadata refresh rate (minimal refresh rate); and
	a maximal time interval after which said dynamic metadata will be refreshed (refresh parameters define a minimal refresh rate and a maximal refresh rate, display update (or refresh) is responsive to the maximal and minimal display (and corresponding to minimal and maximal refresh periods Tmin and Tmax) – see include, but are not limited to, paragraphs 0035, 0050-0052, 0064-0069). 
	Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to modify Oh with teachings including information comprises a second refresh information comprising: a minimal dynamic metadata refresh rate; or a maximal time interval after which said dynamic metadata will be refreshed as taught by Mostinski in order to yield a predictable result of providing an efficient method for controlling a display (paragraph 0016) or reducing power consumption (paragraph 0070). 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
February 23, 2021